Exhibit 10.2
basecontractex102image1a01.gif [basecontractex102image1a01.gif]




CONFIDENTIAL




                Lausanne, June 1st, 2020
Martin King
    
                            
Dear Mr. King,


This letter confirms the terms and conditions of your employment effective as of
June 1st, 2020 (the “Effective Date”) with Philip Morris Services S.A. (“the
Company”).


Compensation


Your gross annual base salary will be CHF 845,004.-- corresponding to your
grade, which is 25. Your base salary will be paid in twelve (12) equal monthly
installments and reviewed annually, for the first time on April 1st, 2021.


Incentive Compensation Award Program


As a grade 25 employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Compensation and Leadership Development Committee of the Board of
Directors of Philip Morris International Inc. pursuant and subject to the terms
of the 2017 Performance Incentive Plan (or any similar plan adopted from time to
time). Each eligible employee has an annual IC award target that assumes a PMI
company performance rating and an individual performance rating of 100.


As a grade 25 employee, for 2020 your target is 100% of your annual base salary.
Targets are reviewed annually and are made available to employees under the PMI
23-G4 Guidelines Global Variable Compensation Programs Annex 1.


Stock Award Program


As a grade 25 employee, you will be eligible to participate in the Stock Award
Program, which is administered at the sole discretion of the Compensation and
Leadership Development Committee of the Board of Directors of Philip Morris
International Inc. pursuant and subject to the terms of the 2017 Performance
Incentive Plan (or any similar plan adopted from time to time). Each eligible
employee has an annual stock award target that assumes an individual performance
rating of 100.


As a grade 25 employee, for 2020 your target is 175% of your annual base salary.
Targets are reviewed annually and are made available to employees under the PMI
23-G4 Guidelines Global Variable Compensation Programs Annex 2.










Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01

--------------------------------------------------------------------------------




The Incentive Compensation and Stock Award Programs are discretionary and do not
obligate the Company to make an award nor entitle employees to receive an award.
Eligibility to participate in the Programs does not guarantee receipt of an
award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above. Targets may be amended at the discretion of the Company at any
time without prior notice.


Fidelity premium


For each completed year of service, the Company pays a cumulative bonus of CHF
150.-- on each anniversary of the Service Date (as defined in this contract), up
to a maximum of CHF 3'000.-- for 20 years of service.


Pension Fund


In accordance with the Swiss Federal Pension Law (“LPP”), you will remain a
member of the “Caisse de pension Philip Morris en Suisse” (the “Pension Fund”),
providing old age, disability, and survivor’s benefits. For further details,
please refer to the Pension Fund regulations.


Your contribution to the Pension Fund will be deducted each month from your
salary according to the current Pension Fund regulations.


Other benefits


For the purpose of benefits which are linked to seniority in the Company, but
with the exception of Pension Fund affiliation, your initial entry date into
Philip Morris International Inc. or its subsidiaries will be taken into account,
i.e. June 3rd, 1991 (the “Service Date”).


Accident Insurance


In accordance with Swiss law (LAA) employees are automatically covered for
accident in the event of occupational or non-occupational accidents. This cover
is paid for by the Company.


Health Insurance


You will join the Company group health insurance contract. Employees and their
eligible dependents (spouse and dependent children up to age 18 or up to age 25
if full-time student or apprentices) are enrolled into this group health
insurance scheme. Global Mobility department will provide you full details of
the coverage.


















Page | 2

--------------------------------------------------------------------------------




Salary continuation in the event of sickness


Subject to the regulations of the Company’s insurer, 100% of the annual base
salary is paid for up to 2 years from the first day you are unable to work. This
cover is paid for by the Company.


Life Insurance


In accordance with the regulations of the Company’s insurer and, where
applicable, in coordination with the Pension Fund, you are provided with an
insurance cover in case of death and permanent disability paid for by the
Company.


Vacation


You will be entitled to the greater of the number of days determined by
applicable Home or Host Country Affiliate vacation practice.
Your entitlement to public holidays will be in accordance with local office
practice.


Privacy policy and data protection


These provisions complement the provisions on data protection in the Company’s
Employee Privacy Statement.


The Company will, in the course of its business, process (which includes
collecting, storing, using and transferring):
(a)
personal data relating to you (for example, personnel details, bank account
information, automated records of your use of information systems, or
information required for building access control systems);

(b)
personal data that you provide to the Company relating to other persons (“Your
Contacts”) such as your partner or other family members (for example contact
details or information in connection with employee benefits); and

(c)
sensitive personal data relating to you or Your Contacts where this is necessary
for the administration of your employment relationship and is permitted by law
(for example, health data required to administer health benefits).

Together, all the data mentioned above is referred to as “Personal Data”.


You give your consent to the Company to:
(a)
process the Personal Data for its, and its Affiliates’, business purposes. Those
purposes include legal, personnel, administrative and management purposes
(including, for example, payroll administration, correspondence, IT systems
development, operation and maintenance, building access controls, performance
review, and talent management);

(b)
make the Personal Data available to its Affiliates for them to process for their
own benefit for the same purposes as described above;



Page | 3

--------------------------------------------------------------------------------




(c)
make the Personal Data available, and to permit the Company’s Affiliates to make
Personal Data available, to third parties who provide products or services to
the Company or its Affiliates (such as advisers, payroll administrators, and
information services providers) or where required or permitted by law (such as
regulatory authorities; potential or future employers; and governmental or
quasi-governmental organisations); and

(d)
transfer the Personal Data either within or outside the country in which you are
employed, including where the country or territory in question does not maintain
data protection standards that are equivalent to those of that country.

You confirm that, before providing us with personal data of Your Contacts, you
will obtain their consent to the processing of their personal data as described
above. You or Your Contacts may request access to, or the correction or deletion
of, the Personal Data that we hold, by contacting your People & Culture
department.


Confidential Information


Consistent with your obligations under Swiss law, you undertake not to disclose
any Confidential Information, whether during or after your employment by the
Company, and upon termination of your employment to return any Confidential
Information in tangible or electronic form in your possession. For these
purposes “Confidential Information” means any trade secrets and other
proprietary information pertaining to the Company or its affiliates, which has
not been made available to the general public by an authorized representative of
the Company or its affiliates, whether patentable or not, including for example
any idea, formula, technique, invention, process, program, business, marketing
and sales plans, financial, organizational and sales data, and similar
information.


Expatriate Status


In accepting the terms and conditions of employment contained herein, you
acknowledge that you have accepted an assignment to work outside Switzerland for
an affiliate of the Company or an entity that does business with the Company.
The terms of the assignment are set out in a separate letter.


Company Property


Upon termination of your employment, you should return to the Company and/or its
affiliates all paper and electronic files and documents, tapes, CD’s, and copies
thereof and other items belonging to the Company and its affiliates,
irrespective of their source and origin, including, if any, Company corporate
cards, telephone, telephone cards, keys, access and identification cards,
computers, blackberry, car, and, if requested, will certify that this has been
done to the best of your belief and that you also comply with all Company
Records & Information Management (RIM) policies, procedures, and guidelines
before your departure.


The settlement of any outstanding expenses due to the Company, including, but
not limited to any outstanding balance on the account of the corporate card
issued in your name will be set-off with any payable sums.














Page | 4

--------------------------------------------------------------------------------




Termination of employment


This contract shall be terminable in accordance with Swiss law. Each party may
terminate the employment for the end of a month by giving three months notice.


As of May 1, 2020 should the Company unilaterally terminate your employment for
a reason which does not constitute a “Cause” as defined in this section, and
provided you shall execute the separation agreement proposed by the Company, the
Company shall offer you the following severance conditions (gross amounts):


(a)
A severance lump sum payment calculated based on the number of years of service
with the Company, calculated as one month base salary (1/12 of your annual base
salary) for each year of service, capped at 18 monthly salaries

(b)
An amount in lieu of your prorated incentive compensation for the year of
termination, calculated based on actual individual and PMI company performance
ratings if termination date is after June 30, otherwise calculated based on the
ratings of 100

(c)
A lump sum payment equal to 18 monthly salaries (calculated based on 1/12 of
your annual base salary) in exchange for your agreement not to compete with the
Company and its affiliates for a period of 24 months following the termination
date

(d)
All unvested Restricted Stock Units (RSUs) grants made to you will fully vest.
The shares acquired must be held for at least one year following the accelerated
vesting date

(e)
Your unvested Performance Share Units (PSUs) will vest at the scheduled vesting
date to the extent the PMI performance targets are achieved as certified by the
Compensation and Leadership Development Committee of the Board of Directors of
Philip Morris International Inc. as set out in the applicable award agreements

(f)
Outplacement service that can be payable in cash.



The PMI policy regarding the adjustment or recovery of compensation shall also
apply to the severance conditions stipulated under this section.


The treatment of compensation granted under the PMI performance incentive plans
upon a change of control shall be governed by the applicable performance
incentive plan.
 
Any individual tax and social security obligations that may arise under the
severance conditions stipulated under this section in any jurisdiction are
solely the employee's. The Company will have no responsibility, directly or
indirectly, with respect to such obligations, including any obligation to pay,
reimburse or gross up any payments to the employee.


For the purposes of this section, “Cause” means termination because of:
(i) continued failure to substantially perform the employee’s job duties (other
than resulting from incapacity due to disability) after a written demand by the
Company (or any of its subsidiaries or affiliates, as the case may be) that
identifies the manner in which the Company (or any of its subsidiaries or
affiliates, as the case may be) has reasonably determined that the employee has
not performed his or her duties; or
(ii) gross negligence in the performance of the employee’s job duties, willful
misconduct, or a material violation of Company policy (including the PMI
Guidebook for success), that the Company has reasonably determined has resulted
in, or is likely to result in, a material and demonstrable detriment to the






Page | 5

--------------------------------------------------------------------------------




business, operations, properties, financial condition or reputation of the
Company (or any of its subsidiaries or affiliates); or
(iii) the employee’s conviction of a felony or a plea of nolo contendere by the
employee with respect to a felony.


Miscellaneous


This contract, when countersigned by you, will represent the complete agreement
between you and the Company concerning its subject matter and will supersede and
replace any previous agreements or understandings between you and the Company or
any of its affiliates. This agreement may not be modified or waived in any
respect except in a written document duly signed by you and the Company.


This agreement will be governed by and construed in accordance with Swiss law.


Please indicate your acceptance of the foregoing by countersigning and returning
the enclosed copy of this letter to the attention of People & Culture Operations
Switzerland.


Yours sincerely,


PHILIP MORRIS SERVICES S.A.






/s/ CONSTANTIN ROMANOV






Constantin Romanov
Global Head of Total Rewards
/s/ RALF ZYSK




Ralf Zysk
Global Head of People Sustainability, Employee Relations





    
Acknowledged and agreed:


/s/ MARTIN KING






Martin King
Date: 12 June 2020







Page | 6